— Appeals by defendants from two judgments (one as to each of them) of the County Court, Westchester County (Leggett, J.), both rendered January 25, 1982, convicting them of grand larceny in the second degree, criminal possession of stolen property in the third degree, possession of burglar tools and trespass, upon jury verdicts, and sentencing them to prison terms for each of the crimes and one-year probation for the trespass violation. Judgments modified, on the law, by vacating the sentences for the trespass violations. As so modified, judgments affirmed and matters remitted to the County Court, Westchester County, for resentencing on the trespass violations. A sentence of probation may only be imposed for conviction of a crime (Penal Law, §§ 65.00,10.00, subd 6). Because a trespass is classified as a violation, probation is unavailable (Penal Law, § 140.05). Mollen, P. J., Weinstein, Bracken and Rubin, JJ., concur.